NO. 12-21-00095-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §   APPEAL FROM THE

ESTATE OF RENE OCHOA, JR.                                 §   COUNTY COURT AT LAW

                                                          §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Brenda Jaqueline Reyes, filed a motion to dismiss this appeal on grounds that
she no longer wishes to pursue the appeal. No decision has been delivered in this appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.1(a).
Opinion delivered September 1, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 1, 2021


                                         NO. 12-21-00095-CV


                                 ESTATE OF RENE OCHOA, JR.


                                Appeal from the County Court at Law
                           of Anderson County, Texas (Tr.Ct.No. 16611)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.